Citation Nr: 0204633	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eddie Harper, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1968.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought.  The 
case has since been transferred to the RO in Phoenix, 
Arizona.  In February 1999, the Board remanded the case back 
to the RO for additional development.  The requested 
development having been completed, the case has been returned 
to the Board for resolution.  

The veteran has submitted medical evidence suggesting that he 
seeks an evaluation in excess of 30 percent for his service-
connected PTSD.  The veteran's intentions are unclear in that 
regard.  Accordingly, such issue is referred back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  Service connection is currently in effect for PTSD, which 
is evaluated as 30 percent disabling.  

3.  The veteran has been diagnosed with hypertension.  

4.  The evidence of record contains medical opinions stating 
that the veteran's hypertension was at least aggravated by 
his service-connected PTSD to an unknown degree.  


CONCLUSION OF LAW

Hypertension was incurred in or permanently aggravated as a 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.317 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diagnosed hypertension has been 
either incurred as a result of or has been permanently 
aggravated by his service-connected PTSD.  Accordingly, the 
veteran seeks entitlement to service connection for his 
hypertension.  In such cases, the VA has a duty to assist the 
veteran in developing facts and evidence necessary to 
substantiate his contentions.  

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), which, 
among other things, amended 38 U.S.C.A. § 5107 to eliminate 
the well-grounded requirement.  The VCAA is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment, and not yet final as of that 
date.  See VCAA § 7, subpart (a), 114 Stat. 2096, 2099; see 
also Karnas v. Derwinski,  1 Vet. App. 308 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board must now adjudicate the veteran's claim 
in light of the VCAA and implementing regulations.  
Generally, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions are 
likewise satisfied.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  
However, the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  However, the VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to inform the claimant 
and the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, the VA 
will attempt to obtain for the claimant.  

As to whether the VA has met its duty to assist the veteran 
in light of the VCAA, the Board notes that although the RO 
did not have the benefit of the explicit provisions of the 
VCAA when the case was first adjudicated, the VA's redefined 
duty to assist has nonetheless been fulfilled.  The Board 
finds that the veteran has been provided adequate notice of 
the evidence needed to substantiate his claim for service 
connection.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statements of the case, in the Board's February 1999 Remand, 
in voluminous correspondence from the VA to the veteran, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
RO has requested that all records identified by the veteran 
be obtained and associated with his claims file.  Further, 
pursuant to the Board's February 1999 Remand, the veteran was 
to have been scheduled to undergo a VA rating examination to 
determine the nature and etiology of his diagnosed 
hypertension, and to determine whether it was at least as 
likely as not that hypertension had been incurred as a result 
of his service-connected PTSD.  The veteran submitted 
additional clinical treatment records, and made repeated 
announcements that the VA had obtained sufficient evidence to 
adjudicate his claim.  He further announced that he would not 
submit to any additional VA rating examinations.  In light of 
the veteran's refusal to submit to a medical examination, his 
claims file was referred to a VA medical examiner for review 
in an attempt to address the questions raised in the Board's 
February 1999 Remand.  A VA rating examination report dated 
in May 2001 was drafted, based on a review of the medical 
evidence of record.  The veteran has been repeatedly informed 
of the consequences of failure to report to scheduled 
examinations pursuant to 38 C.F.R. § 3.655 (2001), and the 
Board concludes that the VA has made reasonable attempts to 
afford the veteran a VA rating examination to address the 
etiology of his diagnosed hypertension.  The Board further 
concludes that any additional attempts to schedule an 
examination or to obtain additional medical evidence would be 
impracticable.  Therefore, the case will now be decided on 
the evidence of record.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  In addition, service 
connection may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).  However, while 
the VCAA has eliminated the well-grounded claim requirement, 
a medical nexus must still be established between the claimed 
disability and an injury or disease incurred during the 
veteran's active service, or otherwise due to a service-
connected disability.  

In the present case, the Board remanded the veteran's claim 
back to the RO for additional development in February 1999.  
At that time, the veteran's claim was found to have been 
"well grounded" under the standards then extant, but the 
evidence of record was not found to be sufficient to warrant 
a grant of service connection for hypertension, secondary to 
service-connected PTSD.  In particular, a clinical treatment 
record dated in July 1997 received from the veteran's private 
treating physician, Kim L. Kurvink, M.D. contained the 
opinion that the veteran's hypertension may have been caused 
or aggravated by his chronic anxiety, which could, in turn, 
have been caused by his PTSD.  In addition, a psychological 
assessment received from Dr. John T. Atwood, Clinical 
Psychologist, dated in July 1996, indicated that the veteran 
had an Axis III diagnosis which was related to complaints of 
high blood pressure and sleep apnea.  While determined to 
have been sufficient to "well ground" the veteran's claim, 
however, Dr. Kurvink's statement expressed in terms of "may 
have been caused" was not sufficiently definite to establish 
that the diagnosed hypertension was caused by service-
connected PTSD.  

Accordingly, the Board directed that the RO refer the 
veteran's claims file to an appropriate medical specialist to 
determine if it was at least as likely as not that the 
diagnosed hypertension was incurred as a result of the 
service-connected PTSD.  The veteran submitted additional 
clinical treatment records, but stated repeatedly that he 
would not submit to any additional medical examinations, and 
that in his opinion, the evidence of record was sufficient to 
properly adjudicate his claim.  

The evidence of record discloses that the veteran was first 
diagnosed with hypertension in May 1994, and had been 
diagnosed with elevated blood pressure in November 1993.  
Other than the clinical treatment records dated in July 1996 
and July 1997 from Drs. Atwood and Kurvink discussed above, 
none of the relevant medical evidence contained any 
discussion as to the etiology of the veteran's diagnosed 
hypertension.  The clinical treatment records submitted by 
the veteran following the Board's February 1999 Remand, 
however, contain opinions suggesting a nexus between the 
diagnosed hypertension and his service-connected PTSD.  

Of greatest significance is a statement dated in March 2000, 
received from the veteran's treating physician, Gerald D. 
Rana, D.O.  Dr. Rana stated that it was "apparent" that his 
(the veteran's) PTSD contributed to his hypertensive episodes 
as well as his panic/anxiety attacks.  Dr. Rana reiterated 
that assertion in an additional statement dated in June 2000.  
The veteran submitted numerous additional clinical treatment 
records and lay affidavits.  However, aside from the 
statements received from Dr. Rana noted above, the additional 
evidence did not address the etiology of his claimed 
hypertension, but rather addressed the severity of his 
psychiatric disabilities and other physical disorders.  

In May 2001, the veteran's claims file was referred to a VA 
medical specialist for review to obtain an opinion as to 
whether or not his hypertension was either incurred as a 
result of or permanently aggravated by his service-connected 
PTSD.  The examiner's report indicates that the veteran's 
claims file was reviewed, but that without an actual 
examination, addressing the questions at issue would be 
difficult.  Nevertheless, the examiner stated that while the 
veteran's age, sleep apnea, obesity, and medications could 
contribute to his hypertension, his PTSD may also have been a 
contributing factor.  The examiner went on to state that the 
veteran's "choice of hypertensive medications suggested that 
his providers did not feel that there was a strong 
correlation at that time between his PTSD and his 
hypertension. . ."  The examiner stated that it was 
difficult to determine the extent to which PTSD was 
aggravated by hypertension.  In addition, he offered that 
there was no evidence of end-organ damage as a result of 
hypertension, but also stated that PTSD "may cause transient 
swings in blood pressure.  In that regard, the examiner 
stated that an individual could have well-controlled blood 
pressure, but when experiencing anxiety, the blood pressure 
could rocket significantly up, although would be well 
controlled on appropriate medications and avoidance 
maneuvers.  He indicated that typically transient increases 
in blood pressure do not result in significant end-organ 
damage.  

The Board has evaluated the foregoing, and finds that while 
there is no indication as to the degree to which PTSD has 
either caused, materially contributed to, or has aggravated 
diagnosed hypertension, the preponderance of the evidence 
supports a conclusion that the veteran's hypertension was 
due, at least in part, to his service-connected PTSD.  
Accordingly, service connection for hypertension, claimed as 
secondary to service-connected PTSD is granted.  Here, the 
Board observes that to the extent that the medical evidence 
contains opinions addressing the etiology of the veteran's 
hypertension, there is no opinion suggesting that the 
diagnosed hypertension was not caused by his service-
connected PTSD.  Further, Drs. Kurvink and Rana both offered 
opinions suggesting that the hypertension was the result of 
PTSD.  

In particular, while Dr. Kurvink offered that the veteran's 
PTSD may have caused anxiety, which may have caused the 
hypertension, Dr. Rana twice stated unequivocally that it was 
his opinion that the veteran's PTSD contributed to his 
hypertension.  Further, the VA rating examiner who reviewed 
the evidence contained within the claims file stated, 
somewhat equivocally, that PTSD may have contributed to the 
veteran's hypertension.  The VA rating examiner did not 
address the issues as directed in the Board's February 1999 
Remand, in that he did not answer the central question of 
whether it was at least as likely as not that the veteran's 
hypertension was incurred as a result of or aggravated by his 
service-connected PTSD.  That notwithstanding, in light of 
the Board's determination in this case, it is not necessary 
to remand the case once more in order to obtain compliance 
with the directives contained in the February 1999 Remand.  

The VA medical examiner offered that in his opinion, the 
choice of medications prescribed to the veteran to control 
his PTSD and hypertension suggested that the treating 
physicians did not feel that there was a strong correlation 
between PTSD and hypertension.  He supported this statement 
by briefly discussing the properties of various drugs.  The 
examiner did not, however, fully address the statements made 
by Dr. Rana, and did not offer any conclusion as to whether 
or not the veteran's PTSD likely contributed in some manner 
to his hypertension.  The examiner went on at some length to 
discuss whether or not there was end-organ damage as a result 
of hypertension, and it is not clear if he was suggesting 
that the veteran's symptoms of hypertension were actually 
transient or temporary.  

The veteran has been diagnosed on several occasions with 
hypertension, and such diagnoses have been made by multiple 
physicians acting independent of each other.  The Board 
concedes, therefore, that the veteran is diagnosed with 
hypertension.  Further, after weighing the evidence of 
record, the Board finds that the opinions of Drs. Kurvink and 
Rana outweigh the VA medical examiner's opinion that the 
veteran's medical providers did not find a strong correlation 
between PTSD and hypertension.  Moreover, the VA examiner 
appears to have acknowledged that PTSD may have had an effect 
on hypertension, although he was unwilling or unable to offer 
an unequivocal assessment.  Therefore, on the basis of the 
foregoing, and after resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for hypertension 
secondary to service-connected PTSD.  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, service connection for 
hypertension, secondary to service-connected PTSD, is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

